Order entered December 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00631-CV

                               GUSTAVO TORRES, Appellant

                                               V.

 ANGEL LEE, INDIVIDUALLY AND D/B/A ANGEL CONSTRUCTION AND/OR 1004
CONSTRUCTION, 1004 CONSTRUCTION, INC., MI K. HAN-SON, MIKE K. HANSON
                      AND HEIU S. LEE, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02662-2017

                                           ORDER
       Before the Court is appellant’s December 14, 2018 opposed third motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than January

11, 2019. We caution that further extension requests will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE